Case 19-01303-jw   Doc 24   Filed 05/22/19 Entered 05/22/19 12:03:33   Desc Main
                            Document      Page 1 of 5
Case 19-01303-jw   Doc 24   Filed 05/22/19 Entered 05/22/19 12:03:33   Desc Main
                            Document      Page 2 of 5
Case 19-01303-jw   Doc 24   Filed 05/22/19 Entered 05/22/19 12:03:33   Desc Main
                            Document      Page 3 of 5
Case 19-01303-jw   Doc 24   Filed 05/22/19 Entered 05/22/19 12:03:33   Desc Main
                            Document      Page 4 of 5
Case 19-01303-jw   Doc 24   Filed 05/22/19 Entered 05/22/19 12:03:33   Desc Main
                            Document      Page 5 of 5
